Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112 rejection and claim objections are overcome.  
Applicant's arguments filed 9/9/21 with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant argues on pages 9-11 that Leroyer does not teach a second machine learning step that uses the data elements to evaluate motion patterns.  The examiner disagrees.  
See for example paragraph 36 of Leroyer which states in part:
In some embodiments, relevant position images processed locally (e.g., using the client device that captured the relevant position images) or by a server (e.g., coaching server 120) may be analyzed using a second CNN to perform a more precise analysis of the subject's position to identify major joints of the body (e.g., ankle, knee, hip, shoulders, etc.). The image processing and position analysis component 212 may then calculate relevant angles or orientations between the joints and compare them to an "ideal" position (target position) for the position or exercise being analyzed, which, in some embodiments, is performed remotely by the coaching server 120.(emphasis added)..
	That is, a second CNN is used to further identify “evaluation point of the specific motion parameter” as claimed in claim 1.  Note that claim states “at least one of” and the limitiation of “one evaluation point of the specific motion pattern” is very board and analyzing a joint position of a user reads on this limitation.  So having a first set of points inputted by a first machine learning model to a second machine learning model for further analysis reads on the claim limitations.
Also the arguments regarding the training of the neural network or the .





Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-24 are rejected under 35 U.S.C. 102a1 as being anticipated by Leroyer (20190362506).
Regarding claim 1, Leroyer discloses a ML model arrangement configured for evaluating motion patterns in a sequence of image data structures, the ML model arrangement comprising (see abstract);
a first ML model configured for predicting a set of key data elements for each image data structure of the sequence of image data structures, a key data element indicating a respective position of a landmark in the image data structure (pars. 16, 34-35 analyzing the body to find key points in video frames using a CNN);

Regarding claim 2, see pars. 34-35 and 37 which show labeling the type of exercise.  
Regarding claims 3-4, see pars. 34-35 which a neural network that classifies.  
Regarding claim 6, see pars. 34-35 and 37 which identifies the exercise based on motion.
Regarding claim 7, see figure 6, paragraph 36-37 which teaches grading the exercise movement based on the geometry measurements against what the proper position should be.  
Regarding claim 8, see 34-37 and figure 6.  Once the type of exercise is determined, the system then grades it based on the geometric evaluation of the quality of the exercise motion compared to what the ideal motion.  
Regarding claim 9, see figure 6 and pars. 36-37 which disclose grading/evaluating the movement/motion.  
Regarding claim 10, see figure 6. 
Regarding claims 11-12, see figure 6 and pars. 35-37, which shows the main of the joints of the body represented in the image.  
Regarding claim 13, see pars. 34-37 which discloses classifies the exercise.  
Regarding claim 14, see pars. 34-37 and figures 4-7  which disclose evaluating the motion and geometry of the physical exercise.  
Regarding claim 15, see figure 4-6 which show a grade is given. 

Regarding claim 17, see the rejection of claim 1. 
Regarding claim 18, see the rejection of claim 2. 
Regarding claims 19-20, see the rejection of claims 9-10. 
Regarding claims 21-24, see the rejection of claims 1-2.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leroyer in view of Gamarnik (20180330810).
Regarding claim 5, Gamarnik teaches a decision tree to analyze movement in par. 71.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Leroyer the ability to use a decision tree to analyze movement as taught by Leroyer.  The reason is to allow the system to use different classification methods to analyze and determine object movements.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666